                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

DAVID D. MOIR                                       )
Co-executor of the Estate of Tia D. Andrew and      )
RONALD B. MOIR, JR. Co-Executor of Tia D.           )
Andrew                                              )
                      Plaintiffs,                   )
                                                    )
v.                                                  )       JUDGMENT
                                                    )
                                                    )       No. 5:20-CV-1-FL
MARSHA L. ANDREW                                    )
               Defendant.                           )


Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, upon
consideration of plaintiffs’ motion to remand and defendant’s motion to dismiss.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
April 29, 2020, more particularly described therein, that plaintiffs’ motion to remand is granted,
defendant’s motion to dismiss is denied without prejudice and that this case is remanded to Wake
County Superior Court, North Carolina for further proceedings.

This Judgment Filed and Entered on April 29, 2020, and Copies To:
Kelly Margolis Dagger / Preetha Suresh Rini (via CM/ECF Notice of Electronic Notification)
Randall M. Roden (via CM/ECF Notice of Electronic Notification)
The Honorable Frank Williams (via U.S. Mail at Wake County Clerk of Superior Court,
P. O. Box 351, Raleigh, NC 27602)

April 29, 2020                       PETER A. MOORE, JR., CLERK
                                       /s/ Sandra K. Collins
                                     (By) Sandra K. Collins, Deputy Clerk




          Case 5:20-cv-00001-FL Document 36 Filed 04/29/20 Page 1 of 1
